Exhibit 10.2

 

 

 

GUARANTEE AGREEMENT

dated as of

April 9, 2010

among

ITC^DELTACOM, INC.,

the Subsidiaries of ITC^DeltaCom, Inc.

from time to time party hereto

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I

  

Definitions

  

SECTION 1.01.  Credit Agreement

   1

SECTION 1.02.  Other Defined Terms

   1

ARTICLE II

  

Guarantee

  

SECTION 2.01.  Guarantee

   3

SECTION 2.02.  Guarantee of Payment

   3

SECTION 2.03.  No Limitations, Etc.

   3

SECTION 2.04.  Reinstatement

   4

SECTION 2.05.  Agreement To Pay; Subrogation

   4

SECTION 2.06.  Information

   5

ARTICLE III

  

Indemnity, Subrogation and Subordination

  

SECTION 3.01.  Indemnity and Subrogation

   5

SECTION 3.02.  Contribution and Subrogation

   5

SECTION 3.03.  Subordination

   6

ARTICLE IV

  

Representations and Warranties

  

ARTICLE V

  

Miscellaneous

  

SECTION 5.01.  Notices

   6

SECTION 5.02.  Survival of Agreement

   6

SECTION 5.03.  Binding Effect; Several Agreement

   7

SECTION 5.04.  Successors and Assigns

   7

SECTION 5.05.  Administrative Agent’s Fees and Expenses; Indemnification

   7

SECTION 5.06.  Applicable Law

   8

SECTION 5.07.  Waivers; Amendment

   8

SECTION 5.08.  WAIVER OF JURY TRIAL

   9

SECTION 5.09.  Severability

   9

SECTION 5.10.  Counterparts

   9



--------------------------------------------------------------------------------

SECTION 5.11.  Headings

   9

SECTION 5.12.  Jurisdiction; Consent to Service of Process

   9

SECTION 5.13.  Termination or Release

   10

SECTION 5.14.  Additional Guarantors

   11

 

ii



--------------------------------------------------------------------------------

Schedules    Schedule I    Guarantors Exhibits    Exhibit A    Form of
Supplement to the Guarantee Agreement

 

iii



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT dated as of April 9, 2010 (this “Agreement”), among
ITC^DELTACOM, INC., a Delaware corporation (the “Borrower”), the Subsidiaries of
the Borrower from time to time party hereto and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH (“Credit Suisse”), as administrative agent (in such capacity, the
“Administrative Agent”).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement dated as of April 9, 2010 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”) and the Administrative Agent.

The Lenders and the Issuing Bank (such term and each other capitalized term used
but not defined in this preliminary statement having the meaning given or
ascribed to it in Article I) have agreed to extend and maintain credit to the
Borrower pursuant to, and upon the terms and conditions specified in, the Credit
Agreement. The obligations of the Lenders and the Issuing Bank to extend and
maintain credit to the Borrower are conditioned upon, among other things, the
execution and delivery of this Agreement by the Borrower and each Guarantor.
Each Guarantor is an affiliate of the Borrower, will derive substantial benefits
from the extension and maintenance of credit to the Borrower pursuant to the
Credit Agreement and is willing to execute and deliver this Agreement in order
to induce the Lenders and the Issuing Bank to extend and maintain such credit.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.  Credit Agreement.  (a)  Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings set forth in the
Credit Agreement.

(b)  The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02.  Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“Borrower” shall have the meaning assigned to such term in the preamble.



--------------------------------------------------------------------------------

“Collateral Agent” shall mean The Bank of New York Mellon Trust Company, N.A.,
its successors and assigns, in its capacity as Collateral Agent under the
Security Agreement.

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement.

“Guaranteed Obligations” shall mean (a) the Loan Document Obligations and
(b) the due and punctual payment and performance of all obligations of each Loan
Party under each Hedging Agreement that (i) is in effect on the Closing Date
with a counterparty that is the Administrative Agent or a Lender or an Affiliate
of the Administrative Agent or a Lender as of the Closing Date or (ii) is
entered into after the Closing Date with any counterparty that is the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender at the time such Hedging Agreement is entered into.

“Guaranteed Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) any Issuing Bank, (e) each counterparty to any
Hedge Agreement with a Loan Party that either (i) is in effect on the Closing
Date if such counterparty is the Administrative Agent, a Lender or an Affiliate
of the Administrative Agent or a Lender as of the Closing Date or (ii) is
entered into after the Closing Date if such counterparty is the Administrative
Agent, a Lender or an Affiliate of the Administrative Agent or a Lender at the
time such Hedge Agreement is entered into, (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
and (g) the successors and assigns of each of the foregoing.

“Guarantor” shall mean (a) each of the Subsidiaries identified on Schedule I
hereto as a Guarantor, (b) each other Subsidiary that becomes a party to this
Agreement as a Guarantor after the Closing Date pursuant to Section 5.14 and
(c) any Parent that becomes a party to this Agreement as a Guarantor after the
Closing Date pursuant to Section 5.14.

“Lenders” shall have the meaning assigned to such term in the preliminary
statement.

“Loan Document Obligations” shall mean (a) the due and punctual payment of
(i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrower to any of the Guaranteed
Parties under the Credit Agreement and each of the other Loan Documents,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the

 

2



--------------------------------------------------------------------------------

pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of the Borrower
under or pursuant to the Credit Agreement and each of the other Loan Documents,
and (c) the due and punctual payment and performance of all the obligations of
each other Loan Party under or pursuant to this Agreement and each of the other
Loan Documents.

ARTICLE II

Guarantee

SECTION 2.01.  Guarantee.  Each Guarantor irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, by way of independent payment obligation,
the due and punctual payment and performance of the Guaranteed Obligations. Each
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Guaranteed Obligation. Each Guarantor waives presentment to,
demand of payment from and protest to the Borrower or any other Loan Party of
any Guaranteed Obligation, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment.

SECTION 2.02.  Guarantee of Payment.  Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any Guaranteed Party to any security held for the payment of
the Guaranteed Obligations or to any balance of any deposit account or credit on
the books of the Collateral Agent or any Guaranteed Party in favor of the
Borrower or any other person.

SECTION 2.03.  No Limitations, Etc.  (a)  Except for termination of a
Guarantor’s obligations hereunder as expressly provided in Section 5.13, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Collateral Agent or any Guaranteed
Party to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement, (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the Collateral Agent or any other Secured Party for the Guaranteed Obligations
or any of them, (iv) any default, failure or delay, willful or otherwise, in the
performance of the Guaranteed Obligations or (v) any

 

3



--------------------------------------------------------------------------------

other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Guaranteed Obligations). Each Guarantor expressly acknowledges and
agrees that the Collateral Agent may take and hold security for the payment and
performance of the Guaranteed Obligations, may exchange, waive or release any or
all such security (with or without consideration), may enforce or apply such
security and direct the order and manner of any sale thereof in its sole
discretion or may release or substitute any one or more other guarantors or
obligors upon or in respect of the Guaranteed Obligations, all without affecting
the obligations of any Guarantor hereunder.

(b)  To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower or any other Loan Party, other than the indefeasible payment in full in
cash of all the Guaranteed Obligations. Upon the occurrence and during the
continuation of an Event of Default, the Collateral Agent and the Secured
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with the Borrower or any
other Loan Party or exercise any other right or remedy available to them against
the Borrower or any other Loan Party, without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in full in cash. To the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Borrower or
any other Loan Party, as the case may be, or any security.

SECTION 2.04.  Reinstatement.  Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Guaranteed Obligation is
rescinded or must otherwise be restored by the Collateral Agent or any
Guaranteed Party upon the bankruptcy or reorganization of the Borrower, any
other Loan Party or otherwise pursuant to applicable law.

SECTION 2.05.  Agreement To Pay; Subrogation.  In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Guaranteed Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Guaranteed Parties in
cash the amount of such unpaid Guaranteed Obligation. Upon payment by any
Guarantor of any sums to the Administrative Agent as provided above, all rights
of such Guarantor against the Borrower or any other Guarantor arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article III.

 

4



--------------------------------------------------------------------------------

SECTION 2.06.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that neither the Administrative Agent nor any other Guaranteed Party will have
any duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

ARTICLE III

Indemnity, Subrogation and Subordination

SECTION 3.01.  Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to any Security Document to satisfy in whole or
in part a claim of any Guaranteed Party, the Borrower shall indemnify such
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.

SECTION 3.02.  Contribution and Subrogation.  Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 3.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Guaranteed
Obligation, or assets of any other Guarantor shall be sold pursuant to any
Security Document to satisfy any Guaranteed Obligation owed to any Guaranteed
Party, and such other Guarantor (the “Claiming Guarantor”) shall not have been
fully indemnified by the Borrower as provided in Section 3.01, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to (i) the
amount of such payment or (ii) the greater of the book value or the fair market
value of such assets, as the case may be, in each case multiplied by a fraction
of which the numerator shall be the net worth of the Contributing Guarantor on
the date hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 5.14, the date of the supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 3.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 3.01 to the extent of such
payment.

 

5



--------------------------------------------------------------------------------

SECTION 3.03.  Subordination.  (a)  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 3.01 and
3.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Guaranteed Obligations. No failure on the part of
the Borrower or any Guarantor to make the payments required by Sections 3.01 and
3.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of its obligations hereunder.

(b)  The Borrower and each Guarantor hereby agree that all Indebtedness and
other monetary obligations owed by it to the Borrower or any Subsidiary shall,
upon the occurrence and during the continuance of an Event of Default, be fully
subordinated to the indefeasible payment in full in cash of the Guaranteed
Obligations.

ARTICLE IV

Representations and Warranties

Each Guarantor represents and warrants to the Administrative Agent and the other
Guaranteed Parties that (a) the execution, delivery and performance by such
Guarantor of this Agreement are within such Guarantor’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action, and that this Agreement has been duly executed and delivered by such
Guarantor and is the legally valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability, and (b) as of the date
hereof, all representations and warranties set forth in the Credit Agreement as
to such Guarantor are true and correct.

ARTICLE V

Miscellaneous

SECTION 5.01.  Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.

SECTION 5.02.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and the Issuing Bank and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letters of Credit,

 

6



--------------------------------------------------------------------------------

regardless of any investigation made by any Lender or Issuing Bank or on their
behalf and notwithstanding that the Administrative Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or the aggregate L/C Exposure
does not equal zero and so long as the Commitments have not expired or
terminated.

SECTION 5.03.  Binding Effect; Several Agreement.  This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Loan Party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Loan Party, the Administrative Agent and the
other Guaranteed Parties and their respective successors and assigns, except
that no Loan Party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly contemplated or permitted by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.

SECTION 5.04.  Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Loan Party or the Administrative Agent that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 5.05.  Administrative Agent’s Fees and Expenses;
Indemnification.  (a)  The parties hereto agree that the Administrative Agent
shall be entitled to reimbursement of its expenses incurred hereunder as and to
the extent provided in Section 9.05 of the Credit Agreement.

(b)  Without limitation of its indemnification obligations under the other Loan
Documents, each Loan Party jointly and severally agrees to indemnify the
Administrative Agent and the other indemnitees against, and hold each indemnitee
harmless from, any and all losses, claims, damages, liabilities, and related
expenses, including reasonable and documented counsel fees, charges and
disbursements (subject to the limitations set forth in Section 9.05(a) of the
Credit Agreement), incurred by or asserted against any indemnitee arising out
of, in any way connected with, or as a result of, the execution or delivery or
performance of this Agreement or any agreement or instrument contemplated hereby
or any claim, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any indemnitee is a party thereto or whether
initiated by a third party or by a Loan Party or any Affiliate thereof;
provided,

 

7



--------------------------------------------------------------------------------

however, that such indemnity shall not, as to any indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such indemnitee. To the extent permitted by applicable law, no Loan Party shall
assert, and each Loan Party hereby waives any claim against any indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of proceeds thereof.

(c)  Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations hereunder. The provisions of this Section 5.05 shall
remain operative and in full force and effect regardless of the termination of
this Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Guaranteed Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent or any other Guaranteed Party. All amounts due under this
Section 5.05 shall be payable promptly following written demand therefor and
shall bear interest, on and from the date of demand, at the rate specified in
Section 2.07(b) of the Credit Agreement.

SECTION 5.06.  Applicable Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 5.07.  Waivers; Amendment.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
hereof or thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 5.07, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

 

8



--------------------------------------------------------------------------------

SECTION 5.08.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.08.

SECTION 5.09.  Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.10.  Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 5.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic means shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 5.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.12.  Jurisdiction; Consent to Service of Process.  (a)  Each of the
Loan Parties hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America, sitting in New York County, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of

 

9



--------------------------------------------------------------------------------

the Loan Parties hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

(b)  Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section 5.12. Each of
the parties hereto irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c)  Each of the parties hereto hereby irrevocably consents to service of
process in the manner provided for notices in Section 5.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 5.13.  Termination or Release.  (a)  This Agreement, and the guarantees
made herein, shall automatically terminate when all the Loan Document
Obligations (except for contingent indemnification obligations) have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Credit Agreement, the aggregate L/C Exposure has been reduced to zero
and the Issuing Banks have no further obligations to issue Letters of Credit
under the Credit Agreement.

(b)  A Guarantor that is a Subsidiary of the Borrower shall automatically be
released from its obligations hereunder upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Guarantor ceases to
be a Subsidiary.

(c)  In connection with any termination or release pursuant to paragraph (a), or
(b) above, the Administrative Agent shall promptly execute and deliver to any
Loan Party, at such Loan Party’s expense, any documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section 5.13 shall be without
recourse to or representation or warranty by the Administrative Agent or any
Guaranteed Party. Without limiting the provisions of Section 5.05, the Borrower
shall reimburse the Administrative Agent upon demand for all costs and out of
pocket expenses, including the fees, other charges and disbursements of counsel,
incurred by it in connection with any action contemplated by this Section 5.13.

 

10



--------------------------------------------------------------------------------

SECTION 5.14.  Additional Guarantors.  Any Subsidiary or Parent that is required
to become a party hereto pursuant to Section 5.12 of the Credit Agreement shall
enter into this Agreement as a Guarantor upon becoming such a Subsidiary or
Parent. Upon execution and delivery by the Administrative Agent and such
Subsidiary or Parent of a supplement in the form of Exhibit A hereto (a
“Supplement”), such Subsidiary or Parent shall become a Guarantor hereunder with
the same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any Supplement shall not require the consent of any
other Loan Party hereunder. The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new party to this Agreement.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ITC^DELTACOM, INC., by   /s/ J. Thomas Mullis  

Name:  J.Thomas Mullis

 

Title:    Senior Vice President-Legal and Regulatory, General Counsel and
Secretary

EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO, by   /s/ J. Thomas Mullis
 

Name:  J. Thomas Mullis

 

Title:    Authorized Signatory



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, by   /s/
Judith E. Smith   Name: Judith E. Smith   Title:   Managing Director by   /s/
Kevin Buddhdew   Name: Kevin Buddhdew   Title:   Associate



--------------------------------------------------------------------------------

Schedule I to the

Guarantee Agreement

GUARANTORS

Interstate FiberNet, Inc.

DeltaCom, Inc.

DeltaCom Information Systems, Inc.

BTI Telecom Corp.

Business Telecom, Inc.

Business Telecom of Virginia, Inc.



--------------------------------------------------------------------------------

Exhibit A to the

Guarantee Agreement

SUPPLEMENT NO.                      (this “Supplement”) dated as of
                    , to the Guarantee Agreement dated as of April 9, 2010 (the
“Guarantee Agreement”), among ITC^DELTACOM, INC., a Delaware corporation (the
“Borrower”), each Subsidiary and Parent of the Borrower from time to time party
thereto (each such Subsidiary or Parent individually a “Guarantor” and
collectively, the “Guarantors”; the Guarantors and the Borrower are referred to
collectively herein as the “Loan Parties”) and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH (“Credit Suisse”), as Administrative Agent (in such capacity, the
“Administrative Agent”) for the Guaranteed Parties (as defined therein).

A.  Reference is made to the Credit Agreement dated as of April 9, 2010 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”) and the Administrative Agent.

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guarantee Agreement.

C.  The Loan Parties have entered into the Guarantee Agreement in order to
induce the Lenders to make Loans and the Issuing Banks to issue Letters of
Credit. Section 5.14 of the Guarantee Agreement provides that additional
[Subsidiaries][Parents] of the Borrower may become Guarantors under the
Guarantee Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned [Subsidiary][Parent] (the [“New
Subsidiary”][“New Parent”]) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Guarantor under the Guarantee
Agreement in order to induce the Lenders to make additional Loans and the
Issuing Banks to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the [New Subsidiary][New Parent] agree
as follows:

SECTION 1.  In accordance with Section 5.14 of the Guarantee Agreement, the [New
Subsidiary][New Parent] by its signature below becomes a Guarantor under the
Guarantee Agreement with the same force and effect as if originally named
therein as a Guarantor and the [New Subsidiary][New Parent] hereby (a) agrees to
all the terms and provisions of the Guarantee Agreement applicable to it as a
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Guarantor thereunder are true and correct in all
material respects on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date. Each reference to a
“Guarantor” in the Guarantee Agreement shall be deemed to include the [New
Subsidiary][New Parent]. The Guarantee Agreement is hereby incorporated herein
by reference.

 

A-1



--------------------------------------------------------------------------------

SECTION 2.  The [New Subsidiary][New Parent] represents and warrants to the
Administrative Agent and the other Guaranteed Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the [New Subsidiary][New Parent] and the Administrative
Agent. Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic means shall be as effective as delivery of a
manually signed counterpart of this Supplement.

SECTION 4.  Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7.  All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee Agreement) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to the [New Subsidiary][New Parent] shall be given to it in care of
the Borrower as provided in Section 9.01 of the Credit Agreement.

SECTION 8.  The [New Subsidiary][New Parent] agrees to reimburse the
Administrative Agent for its out-of-pocket expenses in connection with this
Supplement, including the fees, other charges and disbursements of counsel for
the Administrative Agent, as and to the extent provided in Section 5.05 of the
Guarantee Agreement and Section 9.05 of the Credit Agreement.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the [New Subsidiary][New Parent] and the Administrative
Agent have duly executed this Supplement to the Guarantee Agreement as of the
day and year first above written.

 

[NAME OF NEW SUBSIDIARY OR PARENT], by       Name:  

Title:

 

Address:

 

Legal Name:

 

Jurisdiction of Formation:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, by       Name:
  Title: by       Name:   Title:

 

A-3